
	

113 SRES 533 ATS: Designating September 2014 as “National Spinal Cord Injury Awareness Month”. 
U.S. Senate
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 533
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2014
			Mr. Rubio (for himself and Mr. Nelson) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating September 2014 as National Spinal Cord Injury Awareness Month. 
	
	
		Whereas over 1,275,000 individuals in the United States are estimated to live with a spinal cord
			 injury and cost society billions of dollars in health care and lost wages;Whereas 100,000 of the	individuals in the United States with a spinal cord injury are estimated to
			 be veterans who suffered the spinal cord injury while serving as members
			 of the Armed Forces;Whereas accidents are the leading cause of spinal cord injuries;Whereas motor vehicle crashes are the second leading cause of spinal cord and traumatic brain
			 injuries;Whereas 70 percent of all spinal cord injuries that occur in children under the age of 18 are a
			 result of motor vehicle accidents;Whereas every 48 minutes a person becomes paralyzed, underscoring the urgent need to develop new
			 neuroprotection, pharmacological, and regeneration treatments to reduce,
			 prevent, and reverse paralysis; andWhereas increased education and investment in research are key factors to improving outcomes for
			 victims of spinal cord injuries, improving the quality of life of victims,
			 and ultimately curing paralysis: Now, therefore, be it
		
	
		That the Senate—
			(1)designates September 2014 as National Spinal Cord Injury Awareness Month;(2)supports the goals and ideals of National Spinal Cord Injury Awareness Month;(3)continues to support research to find better treatments, more effective therapies, and a cure for
			 paralysis;(4)supports clinical trials for new therapies that offer promise and hope to people living with
			 paralysis; and(5)commends the dedication of local, regional, and national organizations, researchers, doctors,
			 volunteers, and people across the United States that are working to
			 improve the quality of life of people living with paralysis and their
			 families.
			
